I respectfully dissent from the majority opinion herein for the following reasons:
Based upon the evidence presented, plaintiff did not meet her burden of proving that her employment as a baker with defendant employer placed her at a greater risk than the public generally of contracting bilateral carpal tunnel syndrome.  Plaintiff has proven by the greater weight of the evidence that her employment caused her bilateral CTS, but proof of causation alone is not sufficient to meet the requirements of N.C. Gen. Stat. § 97-53(13). I therefore disagree with the majority herein.
                                  S/ _______________________ BERNADINE S. BALLANCE COMMISSIONER
BSB:md